BERREY, Judge,
dissenting.
I respectfully dissent.
The majority opinion has stretched the meaning of “yeah sure you can look around” to a blanket consent to search. I do not agree. “Look around” means just what it says. It does not say or imply and a reasonably objective person would not assume “look around” could be transposed to mean unzip and untape the closures on my suitcases and search them.
The trooper exceeded the specific authority granted him by Regina Melville to “look around.” I would sustain Melville’s motion to quash the evidence seized from her zipped and taped shut suitcases.
The majority has relied upon State v. Law, 847 S.W.2d 134 (Mo.App.1993) as supportive of their position. In Law the appellant was asked by the trooper if “he would mind if Jackson searched his vehicle.” The trooper testified that appellant said “no, he did not mind.” Thereafter, Jackson asked appellant to remove his keys from the ignition and open the trunk. Appellant did so and stood beside Jackson at the trunk. Id. at 135. Appellant was able to view Jackson opening a nylon bag and two shaving kits contained therein. He made no objection.
In the instant case, the factual situation is significantly different. Here, after being asked a second time by Trooper Spurgeon “if [he] could search the ear,” Melville replied “Yeah, sure you can look around.”. Having received the qualified permission to “look around,” the officer proceeded to search the interior of the car. Then, unlike in Law, Trooper Spurgeon removed the keys from the ignition himself, and proceeded to open the trunk. During this time, and again unlike the Law setting, Melville was standing in front of the car. Finally, after opening the trunk and with Melville still at the front of the car, Trooper Spurgeon untaped and unzipped a closed suitcase in which he found what he believed to be a controlled substance. Ml of these circumstances are clearly distinguishable from those in Law.
The majority cites Florida v. Jimeno, 500 U.S. -, 111 S.Ct. 1801, 114 L.Ed.2d 297 (1991) as supportive. The facts are substantially different than the instant case. In Jimeno, officers overheard Jimeno arrange what they believed to be a drug deal. Jime-no was then stopped on a red light violation and consented to a search of his car. He did so after the officer told him he had been stopped for a traffic infraction, and after the officer told him of his suspicion that he was carrying narcotics in the car. Id. at -, 111 S.Ct. at 1803. Furthermore, the officer advised Jimeno that he “did not have consent to search his car.” Id. Nevertheless, Jime-no unequivocally consented to the search. The officer then searched, found a brown paper bag on the floorboard, picked it up and opened it, and found cocaine therein.
The factual distinctions in Jimeno and the instant case are obvious. There is a significant difference between Jimeno’s unequivocal consent to search after being advised he did not have to consent, and Melville reluctantly agreeing to Trooper Spurgeon “looking around.” There is also a significant difference between finding an unsealed paper bag in the floorboard of the ear and looking into it, as in Jimeno, versus finding closed, zipped and sealed suitcases in the trunk of the car in the instant case.
It is also important to note that Chief Justice Rehnquist, writing for the seven member majority in Jimeno, recognized the distinction here being drawn when he stated,
The facts of this case are therefore different from those in State v. Wells, supra [539 So.2d 464 (Fla.1989)], on which the Supreme Court of Florida relied in affirming the suppression order in this case. There the Supreme Court of Florida held that consent to search the trunk of a car did not include authorization to pry open a locked briefcase found inside the trunk. It *458is very likely unreasonable to think that a suspect, by consenting to the search of his trunk, has agreed to the breaking open of a locked briefcase within the trunk, but it is otherwise with respect to a closed paper bag. (Emphasis Added). Id. at -, 111 S.Ct. at 1804.
The Fourth Amendment’s guarantee of protection against unreasonable searches and seizures “marks the right of privacy as one of the unique values of our civilization, ...” McDonald v. United States, 335 U.S. 451, 453, 69 S.Ct. 191, 192, 93 L.Ed. 153, 157 (1948). The state’s strong desire to eradicate drug trafficking is a noble cause. Illegal drugs pose a serious threat to the integrity of our system of government. “We must not forget, however, that at the core of this system lies the Constitution, with its guarantees of individual’s rights. We cannot permit these rights to become fatalities of the government’s war on drugs.” United States v. $38,000.00 in U.S. Currency, 816 F.2d 1538, 1548 (11th Cir.1987).
In the instant case we do not have a blanket “consent” as in Jimeno. It strains credulity to believe the officer could possibly interpret Melville’s comment “Yeah, sure, you can look around,” as tantamount to an unrestricted consent to search. Such thought is not objectively reasonable. It would have been so very easy for Trooper Spurgeon, once he opened the trunk and saw the bags, to ask Melville for her consent to search them. Unfortunately, he chose not to do so and proceeded with an unauthorized and illegal search.
■The trial court erred in overruling the motion to suppress.